Bronxwood Home for the Aged, Inc. v City of New York (2016 NY Slip Op 08000)





Bronxwood Home for the Aged, Inc. v City of New York


2016 NY Slip Op 08000


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2313 300672/12

[*1]Bronxwood Home for the Aged, Inc., Plaintiff-Respondent,
vThe City of New York, et al., Defendants, Haks Engineers Architects and Land Surveyors, P.C., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about July 5, 2016,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 1, 2016,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: NOVEMBER 29, 2016
CLERK